Notice of Allowability 
Claims 1-2, 4-11, and 13-15 are allowed.
The following is Examiner’s statement on the reasons for allowance:

This application is a Continuation of U.S. Patent Application No. 16/721,511, filed on December 19, 2019, now issued as U.S. Patent No. 10,996,782, which is a Continuation of U.S. Patent Application No. 16/426,012, filed on May 30, 2019, now issued as U.S. Patent No. 10,514,811, which is a Continuation of U.S. Patent Application No. 15/961,345, filed on April 24, 2018, now issued as U.S. Patent No. 10,318,088, which is a Continuation of U.S. Patent Application No 15/348,102, filed on November 10, 2016, now issued as U.S. Patent No. 9,971,467.

Regarding Claim 1, Applicant has incorporated the limitations of claim 3, which the Office indicated was allowable subject matter in the previous Office Action.  An updated search was conducted.

Claims 2 and 4-6 are allowed because they depend on claim 1. 

Regarding Claim 7, Applicant has incorporated the limitations of claim 12, which the Office indicated was allowable subject matter in the previous Office Action.  An updated search was conducted. 

Claims 8-10 are allowed because they depend on claim 7. 
Regarding Claim 11, Applicant has incorporated the limitations of claim 12, which the Office indicated was allowable subject matter in the previous Office Action.  An updated search was conducted.

Claims 13-15 are allowed because they depend on claim 11. 

					       Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 11, 2022